PER CURIAM.
Although not prepared to hold that the libelant should be mulcted, because it attached a disappearing cargo, nevertheless, in view of the circumstance that the shipowner disclosed the situation of the cargo and promptly offered to give security for the full amount of any claim against it, we concur fully in the conclusion of the district judge, and affirm the decree without interest, pending appeal, and with a single bill-of costs in this court to the appellees.
See N. Y. & Cuba Mail S. S. Co. v. The Express, 59 Fed. 476, 8 C. C. A. 182.